' internal_revenue_service appeals_office liberty avenue room pittsburgh pa number release date date december 3d certified mall dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the mcode it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective july our revocation was made for the following reason s amongst other requirements to be an organization described in sec_501 c an organization must not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1 c -1 c provides that if an organization engages in this conduct it is classified as an maction organization which is an organization deemed to not have operated exclusively for tax-exempt purposes and thus is not an organization described in sec_501 c you operated as an action_organization because you participated or intervened in political campaigns on behalf of and in opposition to candidates for public_office by publishing and distributing statements as such we revoke our previous favorable determination as to your exempt status effective july contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will mak this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www rs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours a appeals team manager enclosure publication cc i ' internal_revenue_service date department of the treasury tboe eo examination commerce street dallas tx form t xy i' certffled mall - return rece lpt requetted dear ' we have enclosed a copy of our report ofexamination expjainidb w by we believe nwocaaion ofyour exempt status under section sol c ofthe internal_revenue_code code is necessary ifyou ucept our fltldinp take no furth action we will issue a final mvoca1ion letter ifyou do not agree with our proposed revocation you must submit to us a written request for appeals_office coosidenlfion within days from the date ofthis jetter to protest our dcci rion your protest should include a statement of the facts the applicable law and arguments in support oeyour position an appeals officer will review your case tho appeals_office is independent ofth e direct so buminations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication ex empt organizations appeal procedureslor unagreed issues explain how to appeal an internal_revenue_service irs docisioo pubjication ako includes information on your rights as a taxpayer and the irs cojlec don process you may also request that we refer this matter for technical_advice as explained in publication ifwe issue a detennination lettor to you based xl technical_advice no further administrative appeal is available to you within the irs regardjng the issue that was the subject ofthe technical_advice letter rev c loo numbtr 34i08f ifwe do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report ofexamination ifyou do not protest this proposed determination within days from the date ofthis letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 b x2 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district ofcolumbia determines that the organization involved has exhausted its administrative remedies within the interna1 revenue service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 ofthe code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs proq dures such as the fonnal appeals process the taxpayer_advocate cannot reverse a legally coltcct tax_determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance ifyou prefer you may contact your local taxpayer_advocate at fyou have any questions please call the contact person at the telephone number shown in the heading ofthis letter ifyou write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication pubucation report of examination a u r rev catajot number 1iotf ' fodd 886a i name o taxpaye oepu1meat ofthc tttuui' ' -lntujw rnenue service explanation of items schedule no or exhibit ye tperiod ended issue sec_1 whether participated or intervened directly or indirectly in the united_states presidential_election or the during the taxable years ending june senatorial election on behalf of or in opposition to any candidate or june june whether the organization's exemption should be revoked effective july for engaging in prohibited political intervention facts background the - the organization- was recognized as an organization exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code- and classified as an organization that was not a private_foundation because it was desaibed in sec_509 and sec_170 in an advance determination issued in october following the completion of its advance_ruling period it was issued a definitive ruling letter on october classification as an organization that is not a private_foundation because it is desaibed in sec_509 and sec_170 affinning its status under sec_501 c and its or the articles of incorporation of state in part that the purposes of the organization are to support and encourage free speech to engage in other charitable and educational activity as determined by the board_of directors and to engage in any and all lawfuj activities incidental to the toregoing purposes except as restricted herein the fifth section of the articles of incorporation states that -the corporation shall not participate in or intervene in any political campaign on behalf of any candidate for public_office to information_document_request dated april the organization operated two websites with similar names in a response dated june states that the use of the first website late administrator the organization further states that the volunteer administrator became unavailable and the domain name was not owned or controlled by the because of its inability to update the website or contact the website the organization was discontinued in after unsuccessfully attempting to regain control of the website was created in december and finalized for public ponn 886-ataft' departmcat die tjaliiij iateraal rcftllu semce page -1 'porm886a name of taxpayer i depodment of the t y laternal rtvc srmc explanation of items schedule no or euubit year period baded june june -tune use on april viewers to the the website was updated to direct website in early the majority of articles posted on were also posted on articles dated after january are posted only on the response further stated that the organization maintains no other web page however this is inconsistent with the facts gathered during the examination for example fundraising solicitations see eg solicitations phh15 kpph3 kpph4 kpph5 and kpph6 discussed infra contain the statement -set up and maintained two internet addresses to collect petitions publish my op j columns and display footage of anti-american activities- or contain the website addresses and in the heading the mission statement posted on reads in support of the ideals of to educate the public about his life and philosophy and to support and promote freedom of speech as well as the other constitutional safeguards blessed to americans in the bill of rights was formed will assist in the uncovering of serious wrongdoing in the federal govemment will promote and protect every citizen's right to know to speak out and to correct corruptions no matter where they may occur support and protect those who believe in free speech particularly as it applies to ethics and honesty in federal government will identify encourage to this end conferences symposia speaking events and other public fora also intends to accomplish its goals and convey its plans to educate the public through message through the publication of pamphlets newsletters books and similar written methods and through other fonns of intends to promote the public's media additionally understanding of the media and its role in tooay's important issues form 886-acaa a departldcllt of d e tremlii1- rcftllac scrricc page -2 foan886a name ottaxpayer o p tmcntof_ tftuut7 1rujeaw a- - serriot b lanaaon of items the organization was examined for the years ending june and june officersidjrectocslboard meeting schedule no or hibit year period boded june june une30 june the organization's president and founder is organization's fonn dated september president of the secretaryltreast rer no other officers were listed on attachmentc the forms for the years ending june officer as as director and as director and attachment c to the identify the only and june and his wife june listed the form_990 for the period ending june officer its president and two directors in addition the form_990 indicates that the president devote sec_30 hours per week to the organization and that each of the directors devotes hours per week in a letter dated december the organization states that the time devoted by the directors was an error and that the correct time devoted by each is hours per year indicates the organization has one the form_990 for the period ending june one officer its president four directors and one deputy executive director the president and deputy executive director each devote hours per wek and each director devotes dollar_figure hours per week indicates that the organization has the form_990 for the period ending june one officer its president and four directors the president devote sec_40 hours per week and each director devotes dollar_figure hours per week indicates that the organization has during the years ending june held on december not identify which board members attended other than to say that all board members were present the items discussed included three bof rd meetings were ' the minutes did programs and individual and december and june april cases activities relating to the fresideotlal election alerts displayed the organization's previously operated website alerts some of these articles were written prior to the tax years articles titled ii examined but au were present on the organization's website during those years the depana _ofdae t_uly- fa rewa c scmcc page -3 fonn886a name of taxpayer d pu1mcnt of the tceaou j' - iiiiiurwi reftnuc schedule no or lanation of items exhibit year pcriod ended june june une alerts were written by the organization's president and included logos of the at the beginning and end of each article many of the alerts contain statements pertaining to candidates for the presidential_election in the following are excerpts taken from the full text of the quoted alerts on alerts is contained in appendix a clear choice february but articulated the most important difference between a and a second term would adopt the prior made it clear that if elected administration policies related to terrorism treating most terrorist acts as violations of law many national security experts are convinced that the law enforcement approach to worldwide fanatical terrorists failed dramatically i hope we've had enough of the failed homeland concepts for protecting our should be reelected for that reason alone - heroic february no amount of so why should or anti-war activity kept suffer from out of the antl-war anti-usa excesses the answer is to and leaders of north vietnam because won't the anti-anti communists flock ilk had only compliments for the vicious i'm quite certain anarchists and any others who hate america but for more than big_number will be a hero to today's peaceniks whose names appear on the is nothing but a skunk i'm willing to bet with this coward gop's harsh rhetoric february will have no trouble dealing departmcllt rebe tre lii idtera rcftiiitc scmc e page - name ottaxpayer o thoetmuuq -lmemol semr c lanation of items sc hedule no or emibit year period encjcd june june une30 what's said about eadl opponent during a political campaign s important but perhaps just as important is how the rhetoric is crememberedcby those keeping score meanwhile those on the a liar a deserter and a moron using over the-top vicious rhetoric to vant their hatred at ttlis decent are calling the supporters and and that's ok if you're an emotional say the least negative thing about one of their candidates and suddenly irs as if the world has been turned inside out but let a take for example the are gleeful to trot out war record and point to decorations conveniently ignoring the fact that when crusade to crucify the united_states of america for having the nerve to try to stop the spread of deadly communism retumed to the u s moreover rushed to join not satisfied with air-brushing bizarre testimony before congress when weird reversals including then attacked - without any supporting evidence - the service trained to fly a sophisticated jet it does not matter that fighter aircraft and committed to respond at a momenfs notice to engage in aerial dogfights or drop bombs over enemy territory none of that matters to military service record even as they praise an anti-war leader they are detennined to sully courage in becoming needs to ansmre' march the voters' most important decision during this year's campaign is to choose which candidate more efficiently handlas national security and defense americans should not be criticized for asking good questions about years after the worst attack ever launched against america we are without a single new assault on our homeland because deputmeat oidae treuary -1 1_ rcftq8e rice paae -5 foan886a name oftaxpaye r t ocibc trcatut7 lni1eaw semcc e lanation of items schedule no or exhibit year period ended june june une3o of this time for a change leadership despite this level of success some say it's why are we tired of being safe defense soft on intelligence agency funding and harsh on is soft on national record ifs ludicrous to suggest we change pumping terrorism april are opec nations joining forces with the terrorists and the camp if their announced decrease in crude_oil production goes as planned gas prices will increase by at least cents at the pump over the next few weeks and will continue even higher over the long-term continued oil production squeezing will drive gas prices to the breaking point has already shifted blame to stating has not put enough presue on opec to maintain crude_oil production unfortunately if lower gas prices at the pump more lhan a few greedy registered ignoramuses will follow him anywhere promises otherwise ill-informed swing-voters but is aligned answer in a word capable d such a machiavellian deed has ever with america's enemies for own political gain the out of gas april like are perpetually obnoxious busybodies but put them in a position of power and they become downright dangerous the last time a remember-the eng gas lines of the late not go back to those bad old days of we ran out of gasoline 's i've got an idea let's occupied the like just wants the the job evidence august fonn aoa and apparently say anything to get deptuad_ 01die t_ i te r_ serricc page i form886a name oftaxpayu ofthe fmemoi ___ scmcc explanation ofitems schedule no or hibit year period ended june june june if heard probably would fine flimsy case not only would throw it out fifty dollars for annoying the court and wasting its precious time in view of the absence of any rear evidence i think voters must assume is highly questionable true character pesky citizens will not shut up august has held out as a elected on that basis alone college because there was no brilliance setting up and running a large business because years in the payroll has not spoken about there is nothing to talk about has not talked about and suggests should be brilliance in has not bragged about has never paid a because can't find any achievements and leadership qualities suggesting is material how about enti-war anti-american returned from activities after base of pacifists and those who blame america first otherwise all has to offer is years ago that would satisfy' which happened more than thirty political phony evidence as we are distracted by the daims and countercfaims about service to country recall flew a multimillion dollar fighter jet and was honorably discharged the amiversary of september passes provided the leadership and made the correct personnel and policy decisions to ensll'e we would be able to head off ml i'e attacks comfort and safety as the rest of the world faces unspeakable horror leadership have been the sole basis of our ideas and the acting frisky as a typical college student young critics like to talk about but while our was was hail pass september deputm 11iceftiai r_c em page -7 i form886a name oftaxpayer dcp dmeat of ' t- uq iqinmi rftmue stt'ricc explanation of items schedule no or exhibit yhr period ended june june june has the voting record of a sixties hippie pacifist so how possibly trot that out as a reason to be could also particfpated in activities that some have said are traitorous when conspired with the enemy to give sworn testimony in front of congress that in sane world october have you noticed how the are getting smaller and smaller they are shallow in their experiences but it's their lack of any plan that's so impressive if have a new or good idea they have hidden it well candidates for the or there are less than thirty days untillhe election and we are a nation at war h's a given that have the right stuff to wage effective and efficient wars against terror and in the conventional sense too harsh you say how else do you explain that two lightweights acting like used car salesmen with few sales to their credit are ruming neck and neck with two real who rose to the occasion after back into their primitive caves and to the very depths of hell we have seen know who as for the past four years we is not what else do we need to see or hear fundraislng solicitations the organization also made statements relating to the election in its extensive fund raising solicitations in response to information document requests the organization provided copies of many c i those fundraising solicitations along with their mailing dates and costs each solicitation dosed with a reminder that any donations were tax deductible the following are excerpts from mailings contained in appendix a from four identical solicitations liued kpph3 mailed july august kpph5 mailed august and kpphs mailed september kpph4 mailed the heading states americans for truth about a project of the and lists the websites and form aev 4-a deplldmtdt tel t ' j a- semec pap -8 i name oftaxpayer dcpottmmt olthe 1iu tury luflcmll rim_ scm e explanation of items if you're outraged that refuses to release american public then please sign your enclosed petition to candidate schedule no or exhibit year period ended june june june to the when was recently asked to provide evidence of attendance willingly produced dental records and other evidence of service but tour in after ti'l refuses to aq w r aitical guesti9qs about short-livest horne and anti-american activities emphasis in original i want to know what is hiding 'jvhydid get a free pass how did avoid a emphasis in original and most importantly what evidence of ties to conmunist sympathizers is contained in compiled by fbi agents who monitored anthamerican activities and seaet fbi file that was for more than a year some say is a shameless opportunist who cienounced to get into congress and is i'loiiv reinventing a war hero to get into the and h's up lp you and mi to t'qjjke sure the fvnedc8n people know he truth bout before irs too late emphasis in original the last thing america needs is another liar in the that's why m 'aunching a very specia' project of the in these fast months before the election form dcparw_ t - i 1aiiai r eveeuc 8c nicc page -- - - - - - - - - -_ _ - - - - - - - - - - - - - - - foon886a name oetupsyet i oftlet _ _ s rmc ihpjanatioo of items schedule no or hz hibit yeas period boded june june june ' free pass home and my goal to find out the truth about in communist sympathizers when but we are running out of time to expose original got back shady -service ties to anti-american lies emphasis in recent polls show that in the is running neck and neck with campaign but while service in the original has politely answered every question about his emphasis in from a solicitation titled phh13 mailed august i have concluded that today's are alike in two important ways are common liars and thieves emphasis in original the fallout here in know that sic is still resonating now that we all is under fbi criminal investigation for sic is nationa' security affairs consultant and spokesman on incredibly a significant number of these -wrgetful- americans would actually consider giving the another chance to lead this nation from emphasis in original after then engaged in a highly destructive violently anti-american effort to force the united_states to abandon our fight against world communism after a short term as a naval officer reft while engaged in activity that many would consider treasonous became the subject of a major fbi investigation' dep__1 idae t r__ hrricc page -10 name of taxpayer orlhet 1a1emol1l eftaue scbedule no or b lanation of items exhibit year period eaded june june une30 we have already devoted slgnlfacant resources to a new webpage and we will continue to appear on various media outlets to get the word out ps please send your most generous -summertime- gift and we'll continue our important missions without pause together we'll keep the liars and thieves out of power emphasis in original from a soficitation titled ubph1 mailed august may be out of the but another power couple is shelling out millions of dollars to take it back over yes i'm talking about and _ just like who want to destroy the america you and i love emphasis in original are exposes may call for the a really is but shameful voting record a tax-and spender who voted against cuts middle-class tax a weak-kneed who voted to slash our defense spending and gut the cia a so-called -man of faith- who voted in favor of the gruesome partlal-birth abortion procedure ke no mistake is every bit as dangerous as from a solicitation titled phh15 mailed october election just one week away - i am facing an with the emergency here's why as you koow your has spent the past eight months waging a petition campaign to demand to the american public - -idsi that find out once and for all what original been hiding fr2fd us emphasis in release secret - eal rdte t -1 1iiinuij rentaue semcc pap -u poan886a i name ottaxpayer depattmentofthe t -y' t tamj serriee explanation ofitems schedule no oc exhibit year pcriod boded june june june i joined with the american communist sympathizers in exposing ties to anti- you can - and should- feel very proud of the role you played in helping the expose the real can you help the campaign with a tax-deductible gift of honor our debts from our -expose today or and if americans to any and every left-wing assauh on our national security our sovereignty and our u s constitution we must be prepared to alert wins the activities relating to the election shortly after the statements opposing these statements included two flndraising solicitations phh-16 lowdollar_figure dated decerrtber presidential campaign ended the organization began making campaign for re-election in and hem phh-16 highdollar_figure dated december included in appendix b and contained the statement these solicitations are you and i is coming and we must be ready for be defeated in tries to be elected as can but everyone expects to be the i will be here to fight in with your continued financial backing emphasis in original from the state of first choice to roo for the every inch of the way but only similar statements appeared in the organization's newsletter and on the i contains an article reprinted from an april post on the website the front page of the july edition of entitled - this article s included in appendix b and contained the following statements is it too soon to get agitated about the possibility of running for the head of a race for america stopping important thing you and i can do as in ' in a recent fundraising leuer he wrote it's not according to is the most in the next two years stop went on to remind his readers that it is the duty_of out of the quest by running to it ep oitbe t_ -lahlra j a-ae semce page -12 foan886a i name ofl'axpayer tor t -1 -1 scrricre explanation of items schedule no or ezhibit year period bnded june june june might be helpful if the could replace would focus on a few good candidates who but it's a step in the right direction to remind voters who reanyare vvhat will be effective if is to inform voters not only about actual atrocious conduct also is to be defeated in and again in actual political agenda but there may not be a from power - but they will march forth activists who work to keep with a passion because they know the country will be better off without party for political in the sec_501 of the internal_revenue_code ' the codes provides in part that an organization is exempt if it is both organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and if it does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the federal_income_tax regufations the regulations- states an organization will be regarded as -operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 cx3 -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if it is an actions organization sec_1 c -1 c iii provides an organization is an -action- organization if it participates or intervenes directly or indirectly in any political campa gn on behalf of or in opposition to any candidate for public_office the term candidate for public_office means an individual who offers himself or is proposed by others as a contestant for an elective_public_office whether such office be national dcpuildcdt oldie 1'1cuui' ' lutcl'llal r cn auc 8crricc pegoe -13 ' i name oftaxpayez dcputmeatof be t --y lllllemll rcftfiiic setrice explanation of items schedule no or exhibit year period ended june june une state or local activities which constitute participation or intervention in a political campaign on behalf of or in opposition to a candidate include but are not limited to the publication or distribution of written or printed statements or the making of oral statements on behalf of or in opposition to such a candidate government' position general summary the organization has demonstrated a deliberate and consistent pattem of support for and opposition to various candidates for public_office and engaged in these activities during the violation of the prohibition on political campaign intervention in sec_501 of the code election this is a election and the intervention in election the organization intervened in the statements on its websites and in its fundraising solicitations which opposed and of some of these statements were explicit such as election by making numerous and endorsed and and for the offices should be reelected for that reason alone - -ifs ludicrous to suggest we change and -it's up to you and me to make sure the american people know the before it's too late the last thing america needs is another others contained more general statements supporting or truth about liar in the opposing candidates occupied the general statements made in opposition to leading up to the november election include an april time a guy like back to those bad old days of true character is highly questionable think voters must assume an august racked leadership qualities and that all which happened more than thirty years ago the organization also made statements supporting tha candidacy of statement that -the last we ran out of gasoline let's not go candidacy in the months statement that -i an august statement that has to offer is short tol l' in such as ideas and leadership have been the sole basis of our comfort and safety as the rest of the world faces unspeakable horror in addition the organization unfavorably compared with and seen and as through statements such as we have for the past four years we know who is deputmcat rd t_ lalienl l a- e scrricc pafi1 foan 886a name oftaxpayer dq dmcato ihetiioiuwy-i scnicc e ianation of itcms schedule no 01' exlubit year period bnde4 w e w e une not what else do we need to see or hear -but while answered every question about refuse to tell the truth by releasing militarv record militarv file and fbi filel and how else do you explain that two lightweights acting like used car salesmen with few sales to their aedit are running neck and neck with two real men who rose to the occasion after september and to the very depths of hell driving the terrorists back into their primitive caves has politely service in the and all of the individuals mentioned were on all of these statements were eilher made or were available after the primaries had beg in january of the ballots in those primaries and therefore candidates for public_office these statements as well as the large number of similar statements contained in appendix a demonstrate the organization's tq' port for oppos ilion to articles or distributed in the form of printed solicitation notices at numerous times in the months leading up to the efection therefore the organization engaged in prohibited political campaign intervention during the campaign and were published as website and newsletter election and its intervention in election for in election for u s senate in the organization intervened in the making statements that urged published on the organization's website and in the organization's newsjetter in articles in entitled the be deteated in political agenda but also by defeat these statements were 'i the articles contain statements opposing election including -what will be effective if is to inform voters not only about actual abocious conduct and again in actual is to additionally the december phh low dollar_figureand phh high dollar_figure apposed and december fu'ldraising solicitations candidacy by stating you and i jmqr can be defeated in is coming and we must be ready for as tries to be elected the state of choice to run for the inch of the way but only with your continued financial backing but everyone expects i will be here to fight to be the in from first every re electlon website since was a candidate for re-election in indeed had maintained a as well as a political action corrvnittee for purposes of dcputm_ old t_ it _ 8cmc e pq e -1dollar_figure name oftaxpayu oldoet -i--' senic c janatioo ofitems schedule no or lhhibit ye u period boded june june une promoting statements were published candidacy therefore was a candidate for public_office when these through the above statements published on the organization's website and in its newsletter and fundralsing solicitations the organization demonstrated its opposition to political campaign intervention during the candidacy for the and therefore engaged in prohibited election for in taxpay position the organization has asserted that many of its statements were published to -illustrate the dangers for individuals if they choose to come forward to reveal a controversial or unpopular truth the organization asserts that its statements about the character of various candidates could be interpreted diffa'enuy by dffferent people and may have been considered unimportant finally the organization asserts that many of its statements do not contain atatementa that a person should vote for or against any candidate with regard to the fundraising solicitations the organization has also asserted that they were sent solely for fundraising purposes and not to influence an election and that no funds received from such soiicitations were used for campaign intervention recommendation the organization engaged in prohibited political intervention in the election and the published a series of written statements favoring the candidacy of and and opposing the candidacies of election for in lrhe organization throughout the relevant political campaigns these written published statements therefore constitute intervention in a political campaign the taxpayer's assertions that its statements were used to illustrate the dangers of whlstleblowing that the character traits highlighted could be either positive or negative that no explicit mermon of voting was included and that some statements were made solely for fundraislng purposes do not alter this conclusion as set forth above the organization made repeated statements supporting or opposing various candidates by expressing its opinion of the respective candidate's charader and qualifications the statements included explicit support for re-election and disparaging remarks about statements for or against a candidate and therefore political campaign intervention regardless of whether the readers of the statements agree there is no requirement under the sec_501 c prohibition on political campaignintervenlion that such fitness for office these consjltute and n die t 1iif lalcnl revea c scmcc p i6 -- -- ---- -- ---- ------ rdtoe t-- - sccricc lioan 886a b lanation ofitems name oftaxpayer schedule no_ or exhibit year period ended june june unc30 statements explicitly reference voting and there is no exception for fundraislng solicitations the organization has shown a pattern of deliberate and consistent intervention in political campaigns in violation of sec_501 c of the code and sec_1_501_c_3_-1 of the regulations therefore it is recommended that the exempt status of the organization be revoked effective july 1t aat ' t- i ' ___ emc c page -t1
